                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JOSEPH A. NAVARRO,                               §
                                                 §
                  Plaintiff,                     §                 SA-18-CV-00724-FB
                                                 §
vs.                                              §
                                                 §
VIA METROPOLITAN TRANSIT, LEO                    §
TELLEZ, STEVIE SMITH,                            §
                                                 §
                  Defendants.                    §

                                             ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Motion for Extension of

Scheduling Order Deadline for Completion of Discovery and to Continue Response to

Defendant’s Motion for Summary Judgment [#47]. By his motion, Plaintiff asks the Court to

continue the discovery deadline and the deadline to respond to Defendant’s motion for summary

judgment by 120 days due to the COVID-19 pandemic and other scheduling issues. Defendant

opposes the requested extension.

       The Court will deny the request for an extension of the discovery deadline.            The

discovery deadline expired on February 28, 2020, over a month before Plaintiff filed the motion

for an extension of time and weeks before the COVID-19 pandemic’s effects were felt in Texas.

       The Court will grant the request for an extension of time to respond to Defendant’s

motion for summary judgment due to the COVID-19 pandemic. The Court is cognizant that

many parties and attorneys are juggling unusual personal and work demands at this time. The

Court will grant Plaintiff 30 days from the date of this Order to respond to the motion.




                                                 1
       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Extension of Scheduling

Order Deadline for Completion of Discovery and to Continue Response to Defendant’s Motion

for Summary Judgment [#47] is GRANTED IN PART AND DENIED IN PART as follows:

       Plaintiff’s request for an extension of the discovery deadline is DENIED.

       Plaintiff’s request for an extension of time to respond to Defendant’s Motion for

Summary Judgment is GRANTED. Plaintiff’s response to the motion is due on or before May

6, 2020.

       SIGNED this 6th day of April, 2020.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                               2
